Citation Nr: 0930560	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  08-12 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the recoupment of separation pay in the amount of 
$11,384.00 by withholding VA disability compensation benefits 
was proper.



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the United States Army 
from September 1977 to September 1980, and from February 1981 
to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran requested a Travel Board hearing, as indicated by 
the April 2008 Appeal Hearing Options Form.  The Veteran was 
notified of the date of the hearing in April 2009; however, 
the Veteran failed to report for the hearing.  For this 
reason, the hearing request is deemed withdrawn.


FINDINGS OF FACT

1.  The Veteran received service separation pay in the net 
amount of $11,384.00.

2.  In September 2007, the Veteran was notified of a 
compensation award, and was advised that his separation pay 
would be recouped through the withholding of VA compensation 
until the separation amount was paid back.


CONCLUSION OF LAW

The recoupment of separation pay by withholding the Veteran's 
VA disability compensation was proper.  10 U.S.C.A. § 1174 
(West 2002); 38 C.F.R. § 3.700 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The recoupment of the Veteran's separation pay from his VA 
disability compensation is required by Congress under 10 
U.S.C.A. § 1174(h)(2), which provides that a service member 
who has received separation pay under this section, or 
severance pay or readjustment pay under any other provision 
of law, based on service in the armed forces shall not be 
deprived, by reason of his receipt of such separation pay, 
severance pay, or readjustment pay, of any disability 
compensation to which he is entitled under the laws 
administered by VA, but there shall be deducted from that 
disability compensation an amount equal to the total amount 
of separation pay, severance pay, and readjustment pay 
received.

Where entitlement to disability compensation was established 
on or after September 15, 1981, a veteran who has received 
separation pay may receive disability compensation for 
disability incurred in or aggravated by service prior to the 
date of the receipt of separation pay, subject to recoupment 
of the separation pay.  Where payment of separation pay or 
special separation benefits under 38 U.S.C.A. § 1174a was 
made on or before September 30, 1996, VA will recoup from 
disability compensation an amount equal to the total amount 
of separation pay or special separation benefits.  38 C.F.R. 
§ 3.700(a)(5)(i).

The record establishes that, upon his discharge from service 
in 1991, the Veteran received separation pay in the amount of 
$11,384.00.

The Veteran has not disputed the amount subject to 
recoupment.  The facts in this case are not in dispute.  
Rather, the Veteran claims that he feels it was "a great 
injustice that the VA waited sixteen years to inform [him] on 
this matter," and that, because he separated from service in 
1991, he should not have to pay it back.  The Board 
recognizes and has considered the Veteran's statements as to 
why he feels the amount should not be recouped; however, that 
there is still no legal reason provided why VA should not 
recoup the amount the Veteran received for separation pay.  
Here, he received his separation pay before September 30, 
1996.  Therefore, the law is clear, and requires that VA 
recoup an amount equal to the total amount of separation pay 
or special separation benefits.

The Board finds that the law, as passed by Congress and 
implemented by VA regulation, has been correctly applied in 
this case.  The recoupment of separation pay in the amount of 
$11,384.00, which was received by the Veteran when he was 
discharged from service on June 15, 1991, is required by law.  
10 U.S.C.A. § 1174; 38 C.F.R. § 3.700(a)(5).  The recoupment 
is to be made by withholding monthly allotments of payments 
of disability compensation benefits.

The Board is bound in its decisions by VA regulations, 
instructions of the VA Secretary, and precedent opinions of 
the General Counsel of the VA. 38 U.S.C.A. § 7104(c); 38 
C.F.R. § 20.101(a) (2008).  As VA does not have any 
discretion in the recoupment of the separation pay, the Board 
finds that the Veteran has failed to state a claim upon which 
relief may be granted, and that the claim must be denied for 
lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The claim must therefore be denied by operation of 
law.

Where the law is determinative of the issue on appeal, there 
is no further evidence to be developed.  Accordingly, the 
Board finds that the provisions of the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq., are not 
applicable to this claim because the appeal turns on a matter 
of law and not on the underlying facts or development of the 
facts.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).


ORDER

The recoupment of separation pay in the amount of $11,384.00 
by withholding VA disability compensation benefits is proper; 
and the appeal is denied.


____________________________________________
J. Parker 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department ofVeterans Affairs


